Exhibit 10.45

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

Execution Version

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“Agreement”) is made and entered into effective as of
November 22, 2013 (the “Effective Date”), by and between ASTRAZENECA LP, a
Delaware limited partnership (“AstraZeneca”), having offices at 1800 Concord
Pike, Wilmington, Delaware 19803, and Horizon Pharma USA, Inc., a Delaware
corporation (“Horizon”), having an office at 520 Lake Cook Road, Suite 520,
Deerfield, Illinois 60015. AstraZeneca and Horizon each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”

RECITALS

A. AstraZeneca controls certain patents and other intellectual property
pertaining to pharmaceutical products having gastroprotective agents in single
fixed combination oral solid dosage form with non-steroidal anti-inflammatory
drugs.

B. Horizon and AstraZeneca AB, an Affiliate of AstraZeneca, are parties to that
certain (i) Asset Purchase Agreement dated as of November 18, 2013 (as may be
amended, the “Asset Purchase Agreement”) under which, among other things,
effective as of the Closing (as defined in the Asset Purchase Agreement),
Horizon is purchasing from AstraZeneca AB certain assets relating to Products
(as defined in the Asset Purchase Agreement) in the Field (as defined in the
Asset Purchase Agreement) in the Horizon Territory (as defined in the Asset
Purchase Agreement) and (ii) License Agreement of even date herewith (as may be
amended, the “License Agreement”), under which, among other things, effective as
of the Closing (as defined in the Asset Purchase Agreement), Horizon is
obtaining an exclusive license to certain of AstraZeneca AB’s intellectual
property for the purpose of manufacturing, developing and commercializing
Products in the Field in the Horizon Territory.

C. AstraZeneca desires to supply to Horizon, and Horizon desires to obtain from
AstraZeneca, on a transitional basis the Supplied Products (as defined herein)
on the terms and conditions set forth herein.

In consideration of the foregoing premises, the mutual promises and covenants
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, AstraZeneca and
Horizon hereby agree as follows:

AGREEMENT

1. Definitions

When used in this Agreement, capitalized terms have the meanings as defined
below and throughout this Agreement and capitalized terms used but not otherwise
defined herein have the respective meanings ascribed thereto in the Asset
Purchase Agreement.

1.1 “AAA” has the meaning assigned to it in Section 14.3.2.

1.2 “Agreement” has the meaning assigned to it in the preamble hereto.



--------------------------------------------------------------------------------

1.3 “API” means micronized Esomeprazole magnesium trihydrate and Naproxen as
further described in the applicable Product Specifications.

1.4 “Arbitration Notice” has the meaning assigned to it in Section 14.3.2.

1.5 “Arbitrators” has the meaning assigned to it in Section 14.3.2.

1.6 “Asset Purchase Agreement” has the meaning assigned to in the recitals.

1.7 “AstraZeneca” has the meaning assigned to it in the preamble hereto.

1.8 “AstraZeneca Indemnitee” has the meaning assigned to it in Section 12.2
(Indemnification by Horizon).

1.9 “Bailment Agreement” means that certain Bailment Agreement executed and
delivered by the Parties on the Effective Date.

1.10 “Bailment Product” means any Supplied Product delivered to Horizon prior to
the Bailment Product Transfer Date.

1.11 “Bailment Product Transfer Date” has the meaning set forth in the Bailment
Agreement.

1.12 “Breaching Party” has the meaning as defined in Section 11.2 (Termination
for Material Breach).

1.13 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.14 “Dispute” has the meaning assigned to it in Section 14.3.1.

1.15 “Commercialization” means all activities relating to the marketing,
promotion, advertising, selling and distribution of Supplied Product in the
Horizon Territory, including preparing advertising and promotional materials,
sales force training and all interactions and activities regarding the
commercialization of Supplied Product and the maintenance of Regulatory
Approvals.

1.16 “Effective Date” has the meaning assigned to it in the preamble hereto.

1.17 “EMA” means the European Medicines Agency, or any successor agency thereto.

1.18 “Existing Regulatory Approval” means NDA# 22-511.

1.19 “Existing Product” means that certain product containing non-enteric coated
Esomeprazole and enteric-coated Naproxen that is the subject of the Existing
Regulatory Approval in the Horizon Territory, which product is currently known
as VIMOVOTM including all dosage strengths thereof.

1.20 “Firm Forecast” has the meaning assigned to it in Section 3.1.3.

 

2.



--------------------------------------------------------------------------------

1.21 “Forecast” has the meaning assigned to it in Section 3.1.2.

1.22 “Force Majeure Event” has the meaning assigned to it in Section 14.5.

1.23 “Horizon” has the meaning assigned to it in the preamble hereto.

1.24 “Horizon Indemnitee” has the meaning assigned to it in Section 12.1
(Indemnification by AstraZeneca).

1.25 “Horizon Intellectual Property” means (a) any data, information and
know-how that (i) is not generally known, (ii) is Controlled by Horizon or its
Affiliates as of the Effective Date or during the Term and (iii) is necessary or
useful for AstraZeneca to Manufacture the Supplied Products hereunder; (b) any
Patent Right that (i) is Controlled by Horizon or its Affiliates as of the
Effective Date or during the Term and (ii) is necessary or useful for
AstraZeneca to Manufacture the Supplied Products hereunder; (c) any Horizon
Marks; and (d) any Licensed Trademark.

1.26 “Horizon Marks” means the trade names, corporate names and corporate logos
of Horizon or Horizon’s Affiliates that are used by Horizon or any of Horizon’s
Affiliates in connection with the Supplied Product.

1.27 “Horizon Regulatory Documentation” has the meaning assigned to it in the
License Agreement.

1.28 “Initial Forecast” has the meaning assigned to it in Section 3.1.1.

1.29 “Initial Purchase Orders” has the meaning assigned to it in Section 3.2.1.

1.30 “Indirect Taxes” has the meaning assigned to it in Section 4.3.2 (Indirect
Taxes).

1.31 “License Agreement” has the meaning assigned to it in the preamble hereto.

1.32 “Licensed Trademarks” has the meaning assigned to it in the License
Agreement.

1.33 “Manufacturing Process” has the meaning assigned to it in Section 7.3
(Manufacturing Process).

1.34 “Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of the Supplied Product or any intermediate thereof,
including process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

1.35 “Manufacturing Technology” means (a) as of the Effective Date, all Patent
Rights and all data, information and know-how that (i) with respect to data,
information and know-how, is not generally known, (ii) are Controlled by
AstraZeneca or any of its Affiliates as

 

3.



--------------------------------------------------------------------------------

of the Effective Date and (iii) are used by or on behalf of AstraZeneca or its
Affiliates for the Manufacture of Supplied Products as of the Effective Date and
(b) as of the date, if any, that AstraZeneca or any of its Affiliates may grant
a license to Horizon under the Merck Patents and Merck Know-How without
violating the terms of any Merck Agreement, the Patent Rights, data, information
and know-how described in clause (a) and any Merck Patents and Merck Know-How
that are used by or on behalf of AstraZeneca or its Affiliates for the
Manufacture of Supplied Products as of the Effective Date; provided, that in
either case ((a) or (b)), if any data, information or know-how (but not, for
clarity, Patent Rights) included in Manufacturing Technology becomes publicly
disclosed (other than as a result of any disclosure by Horizon in breach of its
obligations under Section 5.5 of the Asset Purchase Agreement), such data,
information or know-how shall no longer be deemed Manufacturing Technology.

1.36 “Minimum Batch Quantity” means (a) with respect to the Supplied Product in
the form of 500/20mg tablets in 60-count bottles, [...***...] bottles; (b) with
respect to the Supplied Product in the form of 375/20mg tablets in 60-count
bottles, [...***...] bottles; and (c) with respect to the Supplied Product in
the form of 500/20mg tablets in 6-count bottles, [...***...] bottles.

1.37 “Non-Breaching Party” has the meaning assigned to it in Section 11.2
(Termination for Material Breach).

1.38 “Notice” has the meaning assigned to it in Section 14.4 (Notice
Requirements).

1.39 “Notice Period” has the meaning assigned to it in Section 11.2 (Termination
for Material Breach).

1.40 “Package” and “Packaging” mean the acts of packaging and labeling the
Existing Product in bulk form into Supplied Product.

1.41 “Packaging Technology” means all Manufacturing Technology that is necessary
or useful for the packaging and labeling of the Existing Product in bulk form
into Supplied Product and set forth on Schedule 1.41.

1.42 “Party” and “Parties” each has the meaning assigned to it in the preamble
hereto.

1.43 “Pass-Through Affiliate” means, with respect to a Pass-Through Supply
Agreement, any Affiliate of AstraZeneca that is party to such Pass-Through
Supply Agreement.

1.44 “Pass-Through Supply Agreements” means those agreements set forth on
Schedule 1.44.

1.45 “Pass-Through Supply Vendor” means the party to a Pass-Through Supply
Agreement other than AstraZeneca or a Pass-Through Affiliate.

1.46 “Patheon Agreement” means that certain Manufacturing Services Agreement by
and between Patheon, Inc., Patheon Pharmaceuticals, Inc. and AstraZeneca LP,
dated February 24, 2010.

1.47 “Payments” has the meaning assigned to it in Section 4.3.1 (Payments).

 

 

*** Confidential Treatment Requested

4.



--------------------------------------------------------------------------------

1.48 “Product Labeling” means (a) the full prescribing information for a
Supplied Product approved by the applicable Regulatory Authority in the Horizon
Territory, and (b) all labels and other written, printed or graphic information
included in or placed upon any container, wrapper or package insert used with or
for a Supplied Product in the Horizon Territory.

1.49 “Product Specifications” means the specifications for the Supplied Product
contained in the applicable Regulatory Approval and any specifications mutually
agreed to by the Parties established in connection with the Supplied Product and
changes to such specifications made at the request of a Regulatory Authority in
the Horizon Territory or by mutual agreement of the Parties from time to time,
including the specifications set forth on Schedule 1.49.

1.50 “Purchase Order” has the meaning assigned to it in Section 3.2.3.

1.51 “Quality Agreement” has the meaning assigned to it in Section 6.1 (Quality
Agreement).

1.52 “Raw Materials” has the meaning assigned to it in Section 7.1 (Raw
Materials).

1.53 “Recall” has the meaning set forth in the Quality Agreement.

1.54 “SKU” means, with respect to any Supplied Product, the stock keeping unit
number identifying the individual presentation of such Supplied Product.

1.55 “Sublicensee” means a Third Party that is granted a sublicense by Horizon
under the grant in Section 2.1 of the License Agreement, in accordance with
Section 2.2 of the License Agreement.

1.56 “Subsequent Purchase Order” has the meaning assigned to it in
Section 3.2.3.

1.57 “Supplied Product” means the Existing Product in analyzed, released, final,
packaged and labeled form, including all Product Labeling, ready for
Commercialization in the Field in the Horizon Territory, as further described in
the Product Specifications. The Supplied Product does not include HUD blister
packs.

1.58 “Technology Recipient” has the meaning assigned to it in Section 2.3.1
(Technology Transfer).

1.59 “Technology Transfer Notice” has the meaning assigned to it in
Section 2.3.1 (Technology Transfer).

1.60 “Term” has the meaning assigned to it in Section 11.1 (Term).

1.61 “Third Party” means any entity other than AstraZeneca, Horizon, or any of
their respective Affiliates.

1.62 “Third Party Claim” has the meaning assigned to it in Section 12.1
(Indemnification of AstraZeneca).

 

5.



--------------------------------------------------------------------------------

1.63 “Transfer Price” has the meaning assigned to it in Section 4.1 (Transfer
Price).

2. SUPPLY OF SUPPLIED PRODUCTS.

2.1 Supply by AstraZeneca. During the Term, subject to the terms and conditions
of this Agreement, AstraZeneca will Manufacture or have Manufactured and supply
or have supplied to Horizon such quantities of Supplied Products, including
samples, as requested by Horizon for use by Horizon and its Sublicensees in
connection with activities with respect to Supplied Products in the Horizon
Territory, including Exploitation activities in the Horizon Territory.

2.2 Supply Transition. AstraZeneca or its applicable Pass-Through Affiliate will
coordinate with each Pass-Through Supply Vendor to enable such Pass-Through
Supply Vendor to supply the Supplied Products, or any component thereof, for the
benefit of Horizon solely for use in the Horizon Territory without breaching any
of the terms of the applicable Pass-Through Supply Agreement (including by
entering into any necessary side letters or amending the applicable Pass-Through
Supply Agreement, in each case in accordance with Section 14.1 (AstraZeneca’s
Third Party Manufacturers)). Without limiting the foregoing, promptly after the
Effective Date, AstraZeneca will cause AstraZeneca AB to deliver a side letter
in substantially the form of Exhibit A to Patheon Inc. and Patheon
Pharmaceuticals Inc.

2.3 Technology Transfer.

2.3.1 Horizon shall have the right, at any time during the Term, to provide
notice to AstraZeneca requesting transfer to Horizon or its designated Third
Party manufacturer (the “Technology Recipient”) of all Packaging Technology (the
“Technology Transfer Notice”). Promptly following the date of such Technology
Transfer Notice, the Parties shall work together to agree to a plan for
transitioning the Packaging Technology to the Technology Recipient, and each
Party shall use commercially reasonable efforts to perform its obligations under
such plan in accordance with the timelines set out therein. Such plan shall
provide for the transfer by AstraZeneca to the Technology Recipient, at
Horizon’s expense, all Packaging Technology; provided, however, that AstraZeneca
shall provide up to [...***...] of technology transfer services at no cost to
Horizon in connection with the transfer of the Packaging Technology to Horizon
or the Technology Recipient (and in providing reasonable assistance in
connection therewith). In the event that Horizon desires additional technology
transfer services with respect to the transfer of the Packaging Technology
beyond the [...***...] of assistance provided above, at Horizon’s reasonable
request and upon the payment of [...***...] to AstraZeneca, AstraZeneca shall
provide up to [...***...] of additional technology transfer services, provided
that AstraZeneca’s other Manufacturing operations are not disrupted by the
provision of such additional assistance.

2.3.2 In no event shall AstraZeneca be required to transfer the Packaging
Technology to more than one Technology Recipient. Horizon (or the Technology
Recipient at Horizon’s direction) shall obtain and make available such
information, personnel, products, materials, services, facilities and other
resources, and take such other actions, as are reasonably necessary or useful to
enable AstraZeneca to transfer the Packaging Technology to the Technology
Recipient, including those set forth in the technology transfer plan to be
agreed to by

 

 

*** Confidential Treatment Requested

6.



--------------------------------------------------------------------------------

the Parties. Horizon acknowledges that the timely and successful transfer of the
Packaging Technology to the Technology Recipient depends on the provision of
information, personnel, products, materials, services, facilities and other
resources by or on behalf of Horizon or the taking of certain actions by or on
behalf of Horizon. Horizon acknowledges and agrees that AstraZeneca provides no
assurances or guarantee that the Packaging Technology may be successfully
transferred to the Technology Recipient.

2.3.3 Limited License. Horizon, on behalf of itself and its Affiliates, hereby
grants to AstraZeneca and its Affiliates a non-exclusive, royalty-free, fully
paid-up non-transferable (except as provided in Section 14.8) license under the
Horizon Intellectual Property and a right of reference and use under the Horizon
Regulatory Documentation, with the right, to grant further licenses and
sublicenses or rights of reference and use, in each case, to the extent
necessary for AstraZeneca and its Affiliates to perform their obligations
hereunder.

3. FORECASTS AND PURCHASE ORDERS.

3.1 Forecasts.

3.1.1 Horizon’s written rolling, non-binding (except as set forth in
Section 3.1.3) forecast of its and its Sublicensees’ anticipated requirements
for Supplied Product in the Horizon Territory broken out on a month-by-month
basis by SKU (in multiples of Minimum Batch Quantities) for the twelve-month
period beginning January 1, 2014 (the “Initial Forecast”) is attached as
Schedule 3.1.1.

3.1.2 Beginning on December 5, 2013, Horizon shall provide AstraZeneca, on or
before the [...***...] day of each calendar month during the Term, with a
written rolling, non-binding (except as set forth in Section 3.1.3) forecast of
its and its Sublicensees’ anticipated requirements for Supplied Product in the
Horizon Territory broken out on a month-by-month basis by SKU (in multiples of
Minimum Batch Quantities), for the shorter of the twelve (12)-month period
beginning with such calendar month and the remainder of the Term (each, a
“Forecast”, and together with the Initial Forecast, the “Forecasts”).

3.1.3 The first (1st) [...***...] months of each Forecast shall be binding on
Horizon (each, a “Firm Forecast”) and may not be changed without AstraZeneca’s
written consent (which may be withheld in its sole discretion). The forecasted
quantity of each Supplied Product SKU for each of the [...***...] months of a
given Forecast shall not be more than [...***...] or less than [...***...] of
the forecasted quantity for such Supplied Product SKU for such month in the
immediately preceding Forecast.

3.2 Purchase Orders.

3.2.1 Horizon shall order Supplied Product by submitting written purchase orders
to AstraZeneca pursuant to the terms of this Section 3.2.

3.2.2 Horizon’s binding written purchase orders to AstraZeneca specifying the
quantities of each Supplied Product SKU ordered by Horizon for delivery during
December 2013 and each month during the first Calendar Quarter of 2014 (the
“Initial Purchase Orders”) are

 

 

*** Confidential Treatment Requested

7.



--------------------------------------------------------------------------------

attached as Schedule 3.2.2.

3.2.3 Subject to Section 3.2.2, at least [...***...] prior to the first
(1st) day of each calendar month during the Term, Horizon shall submit to
AstraZeneca a binding written purchase order to AstraZeneca, in a form
reasonably acceptable to AstraZeneca, specifying the quantities of each Supplied
Product SKU to be delivered to Horizon and its Sublicensees during such month,
which quantities shall be the Minimum Batch Quantity for the applicable Supplied
Product SKU, or a multiple thereof (each, a “Subsequent Purchase Order”, and
together with the Initial Purchase Orders, the “Purchase Orders”).

3.2.4 AstraZeneca shall make each delivery of Supplied Product in the quantity
and during the applicable month specified for it on Horizon’s Purchase
Order[...***...]. In the event that the quantity of Supplied Product delivered
by AstraZeneca differs from the quantity requested in the applicable Purchase
Order, Horizon shall pay AstraZeneca for the quantity of Supplied Products
delivered, rather than the quantity ordered, to the extent that the quantity
delivered is not more than [...***...] of the quantity required in the Purchase
Order. The quantity of each Supplied Product SKU specified in any Purchase Order
submitted by Horizon to AstraZeneca for delivery in the applicable month shall
be the quantity of such Supplied Product SKU forecasted by Horizon in the Firm
Forecast for such month. Any Purchase Order for Supplied Product submitted by
Horizon to AstraZeneca shall reference this Agreement and shall be governed
exclusively by the terms contained herein. The Parties hereby agree that the
terms and conditions of this Agreement shall supersede any term or condition in
any order, confirmation or other document furnished by Horizon or AstraZeneca
that is in any way inconsistent with these terms and conditions.

4. TRANSFER PRICE AND TAXATION.

4.1 Transfer Price. Horizon will pay AstraZeneca the transfer price set forth on
Schedule 4.1 (the “Transfer Price”) for Supplied Products supplied by
AstraZeneca to Horizon and its Sublicensees under this Agreement.

4.2 Invoices; Method of Payments.

4.2.1 AstraZeneca shall invoice Horizon for the aggregate Transfer Price of:
(a) each delivery of Supplied Products that are not Bailment Products, at the
time of such delivery and (b) each delivery of Bailment Products, any time after
the Bailment Product Transfer Date.

4.2.2 All payments due hereunder to AstraZeneca shall be paid to AstraZeneca in
U.S. Dollars not later than [...***...] days following the date of the
applicable invoice but not earlier than the date of delivery, unless such
delivery of Supplied Product is rejected in accordance with the provisions of
Section 6.2.1 (Rejection of Non-Conforming Supplied Products). All amounts due
hereunder will be paid in United States Dollars by check sent to such address as
may be designated in writing by AstraZeneca from time to time during the Term.

4.2.3 If AstraZeneca does not receive payment of any sum due to it on or before

 

 

*** Confidential Treatment Requested

8.



--------------------------------------------------------------------------------

the due date, simple interest will thereafter accrue on the sum due beginning on
the [...***...] Business Day after the due date until the date of payment at the
per annum rate of the then-current [...***...] quoted by Citibank in New York
City plus [...***...] basis points, or the maximum rate allowable by applicable
Law, whichever is lower.

4.3 Taxes.

4.3.1 The amounts payable by Horizon to AstraZeneca pursuant to this Agreement
(“Payments”) shall not be reduced on account of any Taxes unless required by
applicable Law. AstraZeneca alone shall be responsible for paying any and all
Taxes (other than withholding Taxes required to be paid by Horizon levied on
account of, or measured in whole or in part by reference to, any Payments it
receives. Horizon shall deduct or withhold from the Payments any Taxes that it
is required by applicable Law to deduct or withhold. Notwithstanding the
foregoing, if AstraZeneca is entitled under any applicable Tax treaty to a
reduction of rate of, or the elimination of, or recovery of, applicable
withholding tax, it may deliver to Horizon or the appropriate Governmental
Authority (with the assistance of Horizon to the extent that this is reasonably
required and is expressly requested in writing) the prescribed forms necessary
to reduce the applicable rate of withholding or to relieve Horizon of its
obligation to withhold Tax, and Horizon shall apply the reduced rate of
withholding, or dispense with the withholding, as the case may be, provided that
Horizon has received evidence, in a form reasonably satisfactory to Horizon, of
AstraZeneca’s delivery of all applicable forms (and, if necessary, its receipt
of appropriate governmental authorization) at least fifteen (15) days prior to
the time that the Payments are due. If, in accordance with the foregoing,
Horizon withholds any amount, it shall pay to AstraZeneca the balance when due,
make timely payment to the proper taxing authority of the withheld amount, and
send to AstraZeneca proof of such payment within sixty (60) days following that
payment.

4.3.2 “Indirect Taxes” means value added taxes, sales taxes, consumption taxes
and other similar taxes. All Payments are exclusive of Indirect Taxes. If any
Indirect Taxes are chargeable in respect of any Payments, Horizon shall pay such
Indirect Taxes at the applicable rate in respect of any such Payments following
the receipt, where applicable, of an Indirect Taxes invoice in the appropriate
form issued by AstraZeneca in respect of those Payments. AstraZeneca shall issue
invoices for all amounts payable under this Agreement consistent with Indirect
Tax requirements and irrespective of whether the sums may be netted for
settlement purposes.

5. DELIVERY. AstraZeneca will deliver Supplied Products to Horizon in such
quantities and during the applicable month as are specified in Purchase Orders
subject to the terms and conditions of this Agreement. Deliveries shall be made
[...***...] (Incoterms 2012) [...***...]. For clarity, [...***...] shall be
responsible for the freight and insurance costs of delivery of the Supplied
Products [...***...]. Except with respect to the Bailment Product, title and
risk of loss for the Supplied Products shall [...***...] in accordance with this
Section 5. Title and risk of loss with respect to the Bailment Product shall be
governed by the Bailment Agreement.

 

 

*** Confidential Treatment Requested

9.



--------------------------------------------------------------------------------

6. QUALITY ASSURANCE; ACCEPTANCE.

6.1 Quality Agreement. Concurrently with execution of this Agreement, the
Parties will enter into an agreement that details the quality assurance
obligations of each Party with respect to the Manufacture and supply of Supplied
Products under this Agreement (the “Quality Agreement”). Each Party shall
perform its obligations under the Quality Agreement in accordance with the terms
and conditions thereof. In the event of a conflict between the terms of the
Quality Agreement and the terms of this Agreement, the provisions of the Quality
Agreement shall govern.

6.2 Acceptance and Rejection.

6.2.1 Rejection of Non-Conforming Supplied Products. Horizon may reject any
delivery (or portion thereof) of Supplied Product pursuant to the terms of the
Quality Agreement.

6.2.2 Cost of Replacement of Rejected Product. If any delivery of Supplied
Product is rejected by Horizon pursuant to the provisions of the Quality
Agreement, [...***...]. If only a portion of a delivery is rejected,
[...***...].

6.2.3 Return of Rejected Product. If a delivery or partial delivery is rejected
by Horizon pursuant to the provisions of the Quality Agreement and there is a
determination pursuant to Section 9.1 of the Quality Agreement that such
Supplied Product fails to conform to any warranty set forth in Section 9.1
(Supplied Product Warranty), Horizon shall return to AstraZeneca at
AstraZeneca’s request and expense (or, at the election of AstraZeneca, destroy
at AstraZeneca’s cost and provide evidence of such destruction to AstraZeneca)
any such rejected Supplied Product. AstraZeneca shall (a) credit the original
invoice in respect of the rejected Supplied Product, and (b) adjust the invoice
to Horizon for any Supplied Product that was not rejected, payment of which is
due in accordance with the terms of the original invoice. Except as set forth in
Section 12.1 (Indemnification by AstraZeneca), this Section 6.2.3 (Return of
Rejected Product) shall be Horizon’s sole remedy if AstraZeneca supplies Horizon
Supplied Product that fails to conform to any warranty set forth in Section 9.1
(Supplied Product Warranty).

6.2.4 Supply of Replacement Product. During the pendency of any rejection
discussions AstraZeneca shall use commercially reasonable efforts to supply
Horizon with additional Supplied Product, which Horizon shall purchase on the
same terms as the Supplied Product that is the subject of the rejection
discussions.

7. MANUFACTURE OF SUPPLIED PRODUCT.

7.1 Raw Materials. AstraZeneca shall be responsible for obtaining and storing,
at no cost to Horizon (subject to Section 4.1 (Transfer Price)), all materials
required for the Manufacture of Supplied Products including all API, raw
materials, components and other

 

 

*** Confidential Treatment Requested

10.



--------------------------------------------------------------------------------

ingredients, and all Product Labeling and containers, wrappers and other
packaging materials (collectively, “Raw Materials”) required for the Manufacture
of the Supplied Products hereunder. AstraZeneca shall have the right to change
any source of Raw Materials; provided, however, that any change to the source of
Raw Materials that would require approval by, or notification to, a Regulatory
Authority (other than the annual report to the FDA for the Existing Product)
shall be subject to the prior written approval of Horizon, such approval not to
be unreasonably conditioned, withheld or delayed.

7.2 Manufacture of Supplied Product. AstraZeneca will Manufacture (to the extent
AstraZeneca Manufactures), and will use its commercially reasonable efforts to
cause the Pass-Through Supply Vendors to Manufacture, Supplied Products in
accordance with the Product Specifications, cGMPs and applicable Law.

7.3 Costs of Changes to Product Specifications and Manufacturing Process. The
procedures governing changes to the Product Specifications or the process or
procedures used to Manufacture the Supplied Product (the “Manufacturing
Process”) shall be set forth in the Quality Agreement. If any change to the
Product Specifications or Manufacturing Process is proposed by AstraZeneca, then
AstraZeneca shall bear any expenses of implementing such change. For changes to
the Product Specifications or Manufacturing Process proposed by Horizon
(including any change that is required solely by a Regulatory Authority in the
Horizon Territory), Horizon promptly shall reimburse AstraZeneca for all
reasonable internal and external costs incurred by AstraZeneca or any
Pass-Through Affiliate (including any and all costs AstraZeneca or any
Pass-Through Affiliate must pay to a Pass-Through Supply Vendor) in connection
with the implementation of any such change.

7.4 Shelf Life. Supplied Products will have a remaining shelf life of at least
[...***...] months from the date of delivery, unless otherwise agreed by the
Parties in writing, such agreement not to be unreasonably conditioned, withheld
or delayed.

7.5 Supplied Product Shortfall. AstraZeneca shall use commercially reasonable
efforts to avoid shortfalls in supply of Supplied Products based on the
Forecasts provided by Horizon. In the event AstraZeneca is unable to supply to
Horizon, in whole or in part, Supplied Products requested for any reason (except
to the extent caused by Horizon), then AstraZeneca shall promptly notify
Horizon, in writing, of such shortage, or potential shortage, or inability to
timely supply Supplied Product and, if possible, the date when AstraZeneca will
again be able to supply Supplied Product. AstraZeneca will use commercially
reasonable efforts to remedy any shortfall of Supplied Product as soon as
practicable and AstraZeneca will allocate its available production capacity at
its facility located at [...***...] for the production of Supplied Product in a
manner proportional to the utilization of AstraZeneca and Horizon, respectively,
of such capacity in the prior [...***...] period and will allocate such Supplied
Product on a proportional basis with respect to remaining shelf-life as well;
provided, that in connection with any such shortfall, AstraZeneca shall not be
required to supply Supplied Product from its own inventories or from orders for
Supplied Product for the AstraZeneca Territory ordered pursuant to the
[...***...] Agreement or to incur any capital or other expenditures in
connection therewith.

 

 

*** Confidential Treatment Requested

11.



--------------------------------------------------------------------------------

8. REGULATORY.

8.1 Regulatory Compliance. AstraZeneca shall comply with all regulatory
requirements with respect to Manufacture and supply of Supplied Product imposed
by applicable Law upon AstraZeneca as the Manufacturer of the Supplied Product.

8.2 Recall of Supplied Product. The procedures governing Recall of Supplied
Product shall be set forth in the Quality Agreement. In the event that any
Supplied Product is Recalled in the Horizon Territory, Horizon shall be
responsible for all costs and expenses related to such Recall and shall
reimburse AstraZeneca or its applicable Pass-Through Affiliate for any
out-of-pocket expenses incurred in connection with any such Recall, including
any amounts payable to any Pass-Through Supply Vendors with respect thereto.
Notwithstanding the foregoing, to the extent a Recall results from the
nonconformance of Supplied Product supplied by AstraZeneca hereunder with each
warranty set forth in Section 9.1 (Supplied Product Warranty), AstraZeneca shall
reimburse Horizon for all out-of-pocket expenses incurred by Horizon with
respect to such Recall.

9. REPRESENTATIONS AND WARRANTIES.

9.1 Supplied Product Warranty. AstraZeneca represents and warrants that, as of
the date of delivery, all Supplied Product delivered hereunder will (a) be
Manufactured by AstraZeneca in accordance with all applicable Regulatory
Approvals, cGMPs and other applicable Law; (b) conform to the Product
Specifications at the time of delivery; (c) have a remaining shelf life of at
least [...***...] months from the date of delivery, unless otherwise agreed by
the Parties in writing; (d) at the time of delivery, be free and clear of any
pledges, liens, charges, security interests, leases, title retention agreements,
mortgages, restrictions, development or similar agreements, easements,
rights-of-way, title defects, options, or adverse claims or encumbrances of any
kind or character whatsoever, and (e) be supplied in accordance with the Quality
Agreement[...***...].

9.2 Other AstraZeneca Representations and Warranties. AstraZeneca represents and
warrants to Horizon that (a) Schedule 9.2(a) sets forth all Third Party
manufacturers engaged by AstraZeneca and its Affiliates to Manufacture or supply
Supplied Products, including API and other Raw Materials used to Manufacture
Supplied Products, (b) neither AstraZeneca nor any Affiliate, in any capacity,
in connection with the Manufacture of Supplied Products, has been debarred or is
subject to debarment or has otherwise been disqualified or suspended from
performing scientific or clinical investigations or otherwise subjected to any
restrictions or sanctions by the FDA or any other governmental or Regulatory
Authority or professional body with respect to the performance of scientific or
clinical investigations, and (c) neither AstraZeneca nor any Affiliate, in any
capacity, in connection with the Manufacture of the Supplied Product has
received in the past [...***...] years or is currently subject to a Warning
Letter (as defined in the Act) with respect to any facility Manufacturing
Supplied Product. AstraZeneca shall, or shall cause its Pass-Through Affiliates
to, provide Horizon with the benefit of any warranties with respect to the
subject matter in clauses (b) and (c) that AstraZeneca or its

 

 

*** Confidential Treatment Requested

12.



--------------------------------------------------------------------------------

Pass-Through Affiliates obtained from the Pass-Through Supply Vendors with
respect to the Manufacture of Supplied Products (or components thereof) under
the Pass-Through Supply Agreements, and AstraZeneca shall use commercially
reasonable efforts to pursue or cause the applicable Pass-Through Affiliate to
use commercially reasonable efforts to pursue all remedies available to
AstraZeneca or the applicable Pass-Through Affiliate under the Pass-Through
Supply Agreement for any breach of any such warranties.

9.3 Reciprocal Representations and Warranties. Each Party represents and
warrants to the other Party that: (a) this Agreement is a legal and valid
obligation binding upon its execution and enforceable against it in accordance
with its terms and conditions; and (b) the execution, delivery and performance
of this Agreement by such Party has been duly authorized by all necessary
corporate action, and the person executing this Agreement on behalf of such
Party has been duly authorized to do so by all requisite corporate actions.

9.4 Disclaimer of Warranties. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTIONS 9.1 (ASTRAZENECA WARRANTIES), SECTION 9.2
(RECIPROCAL REPRESENTATIONS AND WARRANTIES) OR IN THE ASSET PURCHASE AGREEMENT,
EACH PARTY MAKES NO REPRESENTATIONS AND GRANTS NO WARRANTIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXPRESS OR IMPLIED, EITHER IN FACT
OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND ASTRAZENECA AND HORIZON
EACH SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY OR MERCHANTABILITY, OR ANY
WARRANTY AS TO THE VALIDITY OR ENFORCEABILITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

9.5 Other Covenants.

9.5.1 Each Party shall comply with all applicable Law in performing its
obligations under this Agreement.

9.5.2 AstraZeneca shall not employ, contract with, or retain any person directly
or indirectly to perform any services under this Agreement if such a person
(a) is under investigation by the FDA for debarment or is presently debarred by
the FDA pursuant to 21 U.S.C. § 335a or its successor provisions, or (b) has a
disqualification hearing pending or has been disqualified by the FDA pursuant to
21 C.F.R. § 312.70 or its successor provisions. If, during the Term, AstraZeneca
or any person employed or retained by it to perform under this Agreement
(excluding any Pass-Through Supply Vendor) (i) comes under investigation by the
FDA for a debarment action or disqualification, (ii) is debarred or
disqualified, or (iii) engages in any conduct or activity that could lead to any
of the above-mentioned disqualification or debarment actions, AstraZeneca shall
immediately notify Horizon of same; provided AstraZeneca shall use commercially
reasonable efforts to require the same or similar obligations from its
Pass-Through Supply Vendors and shall provide Horizon with the benefit of any
warranties with respect to the subject matter.

 

13.



--------------------------------------------------------------------------------

9.5.3 AstraZeneca has and will maintain (or, as applicable, will use
commercially reasonable efforts to cause the applicable Pass-Through Supply
Vendors to maintain) during the Term all government permits, including, health,
safety and environmental permits, necessary for the conduct of the activities
that it undertakes pursuant to this Agreement.

9.5.4 As between AstraZeneca and Horizon, Horizon shall be responsible for
ensuring that the Product Specifications shall comply with all applicable
Regulatory Approvals, cGMPs and other applicable Law.

10. CONFIDENTIALITY

10.1 General. The rights and obligations of the Parties with respect to
Confidential Information disclosed by or on behalf of one Party to the other
Party hereunder shall be governed by the terms of Section 9.1 of the License
Agreement.

11. TERM AND TERMINATION

11.1 Term. The term of this Agreement will commence as of the Effective Date
and, unless earlier terminated in accordance with this Section 11 (Term and
Termination), will expire on December 31, 2014 (the “Term”).

11.2 Termination for Material Breach. In the event that either Party (the
“Breaching Party”) is in material default of any of its material obligations
under this Agreement, in addition to any other right and remedy the other Party
(the “Non-Breaching Party”) may have, the Non-Breaching Party may terminate this
Agreement by [...***...] days’ prior written notice (such [...***...]-day
period, the “Notice Period”) to the Breaching Party, specifying the breach and
its claim of right to terminate; provided, that the termination shall not become
effective at the end of the Notice Period if the Breaching Party cures the
breach complained about during the Notice Period (or, if such default cannot be
cured within such Notice Period, if the Breaching Party commences actions to
cure such default within the Notice Period and thereafter diligently continues
such actions). [...***...] If either Party initiates a dispute resolution
procedure as permitted under Section 14.3 (Dispute Resolution) to resolve the
dispute for which termination is being sought and is diligently pursuing such
procedure, including any arbitration following therefrom, the termination shall
become effective only if and when such dispute is finally resolved through such
dispute resolution procedure. This Section 11.2 (Termination for Material
Breach) defines exclusively the Parties’ right to terminate in case of any
material breach of this Agreement.

11.3 Other Termination by Horizon. Horizon may terminate this Agreement at any
time at will upon one hundred twenty (120) days prior written notice to
AstraZeneca. In addition, Horizon may terminate this Agreement immediately upon
written notice to AstraZeneca if (a) the Existing Regulatory Approval is
suspended for any reason or (b) any Regulatory Authority provides a Warning
Letter (as defined in the Act) or other official documentation expressing major
and significant concerns from a regulatory perspective with

 

 

*** Confidential Treatment Requested

14.



--------------------------------------------------------------------------------

respect to AstraZeneca’s or its Affiliate’s or any Pass-Through Vendors’
Manufacturing of Supplied Products.

11.4 Termination for Insolvency. This Agreement may be terminated by written
notice by either Party at any time during the Term upon the declaration by a
court of competent jurisdiction that the other Party is bankrupt and, pursuant
to the U.S. Bankruptcy Code such other Party’s assets are to be liquidated; upon
the filing or institution of bankruptcy, liquidation or receivership proceedings
(other than reorganization proceedings under Chapter 11 of the U.S. Bankruptcy
Code); or upon an assignment of a substantial portion of the assets for the
benefit of creditors by the other Party; or in the event a receiver or custodian
is appointed for such Party’s business; provided, however, that in the case of
any involuntary proceeding, such right to terminate shall only become effective
if the proceeding is not dismissed within sixty (60) days after the filing
thereof.

11.5 Termination of License Agreement. This Agreement shall automatically
terminate upon expiration or termination of the License Agreement.

11.6 Consequences of Expiration and Termination.

11.6.1 Upon expiration or termination of this Agreement, except as set forth in
this Section 11.6 or Section 11.7, all obligations of the Parties under this
Agreement will terminate immediately. The use by either Party of a termination
right provided for under this Agreement and in accordance with this Agreement
shall not give rise to the payment of damages or any other form of compensation
or relief to the other party with respect thereto. Subject to the preceding
sentence, termination of this Agreement shall not preclude either Party from
claiming any other damages, compensation or relief that it may be entitled to
upon such termination or for any breach of this Agreement.

11.6.2 Upon expiration or termination of this Agreement (a) all unfilled
Purchase Orders shall be cancelled; provided, that if Horizon terminates this
Agreement pursuant to Section 11.2, at its option, Horizon may require that all
unfilled Purchase Orders be delivered in accordance with the terms of this
Agreement and (b) Horizon shall promptly pay to AstraZeneca (i) the cost of
AstraZeneca’s then existing inventory of Raw Materials that cannot otherwise be
used in the business of AstraZeneca or returned to the vendor without additional
costs and the cost that AstraZeneca or any Pass-Through Affiliate is required to
pay to a Pass-Through Supply Vendor with respect to such Pass-Through Supply
Vendor’s then existing inventory of Raw Materials that cannot otherwise be used
in the business of such Pass-Through Supply Vendor or returned to the vendor
without additional costs and (ii) the applicable Transfer Price for all work in
process and finished Supplied Product Manufactured, but not then delivered by
AstraZeneca to Horizon; provided all such Raw Materials, work in process, and
finished Supplied Product Manufactured but not then delivered by AstraZeneca to
Horizon, shall be delivered to Horizon or its designee within thirty (30) days.

11.7 Surviving Obligations. Expiration or termination of this Agreement will not
relieve the Parties of any obligation accruing prior to such expiration or
termination. The provisions of Sections 2.3 (Technology Transfer) (only for six
(6) months after the end of the Term), 9.4 (Disclaimer of Warranties), 10
(Confidentiality), 11.6 (Consequences of Expiration

 

15.



--------------------------------------------------------------------------------

and Termination), 11.7 (Surviving Obligations), 12 (Indemnification and
Insurance), 13 (Limitation of Liability) and 14 (Miscellaneous) will survive any
expiration or termination of this Agreement.

12. INDEMNIFICATION AND INSURANCE

12.1 Indemnification by AstraZeneca. Subject to this Article 12, AstraZeneca
shall indemnify, defend and hold harmless Horizon and its Affiliates, and its
and their respective licensors, licensees, officers, directors, employees and
agents (collectively, “Horizon Indemnitees”) from and against any and all Losses
incurred by them in connection with any and all Litigation by Third Parties
(collectively, “Third Party Claims”) arising from or occurring as a result of:
(a) the gross negligence or willful misconduct of any AstraZeneca Indemnitee or
(b) the breach by AstraZeneca of any warranty, representation, covenant or
agreement made by AstraZeneca in this Agreement, in each case, except to the
extent such Losses result from the gross negligence or willful misconduct of any
Horizon Indemnitee or the breach by Horizon of any warranty, representation,
covenant or agreement made by Horizon in this Agreement, as to which Losses each
Party shall indemnify the other Party and the AstraZeneca Indemnitees or the
Horizon Indemnitees, as applicable, to the extent of its liability for such
Losses.

12.2 Indemnification by Horizon. Subject to this Article 12, Horizon shall
indemnify, defend and hold harmless AstraZeneca and its Affiliates, and its and
their respective officers, directors, employees and agents (collectively,
“AstraZeneca Indemnitees”) from and against any and all Losses incurred by them
in connection with any and all Third Party Claims arising from or occurring as a
result of: (a) the Exploitation or Manufacture of any Supplied Product by
Horizon, its Affiliates or any of their respective Sublicensees, (b) the gross
negligence or willful misconduct of any Horizon Indemnitee, or (c) the breach by
Horizon of any warranty, representation, covenant or agreement made by Horizon
in this Agreement; except, in each case, to the extent such Losses result from
the gross negligence or willful misconduct of any AstraZeneca Indemnitee or the
breach by AstraZeneca of any warranty, representation, covenant or agreement
made by AstraZeneca in this Agreement, as to which Losses each Party shall
indemnify the other Party and the AstraZeneca Indemnitees or the Horizon
Indemnitees, as applicable, to the extent of its liability for such Losses.

12.3 Indemnification Procedures. All indemnification claims in respect of
Horizon or any Horizon Indemnitees shall be made solely by Horizon and all
indemnification claims in respect of AstraZeneca or any AstraZeneca Indemnitee
shall be made solely by AstraZeneca and, in each case, shall be governed by
Section 7.2 of the Asset Purchase Agreement. Notwithstanding anything herein to
the contrary, the Parties’ respective indemnification obligations under this
Article 12 shall not apply to any Losses for which such Party is entitled to
indemnification under the Asset Purchase Agreement (excluding for this purpose,
application of the limitations in Section 7.3 of the Asset Purchase Agreement).

12.4 Insurance. Each Party will have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
parties similarly situated, and will upon request provide the other Party with a
copy of its policies of insurance in that regard, along with any amendments and
revisions thereto.

 

16.



--------------------------------------------------------------------------------

13. LIMITATION OF LIABILITY

13.1 [...***...]

13.2 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, WITH RESPECT TO
ANY LOSSES OR DAMAGES UNDER THIS AGREEMENT THAT [...***...] OF ANY [...***...]
WITH RESPECT TO SUCH [...***...] TO THE [...***...] IN THE [...***...]; PROVIDED
THAT [...***...] WITH RESPECT TO [...***...] WITH THE [...***...].

14. MISCELLANEOUS

14.1 AstraZeneca’s Third Party Manufacturers. The Parties acknowledge and agree
that AstraZeneca plans to use the Pass-Through Supply Vendors in connection with
the supply of Supplied Products under this Agreement and that AstraZeneca’s
obligations, and Horizon’s rights, under this Agreement are subject to the terms
and conditions of the applicable Pass-Through Supply Agreements. AstraZeneca
shall not amend any Pass-Through Supply Agreement in a manner that materially
and adversely affects Horizon’s rights under this Agreement and the Quality
Agreement nor terminate any such Pass-Through Supply Agreement if such
termination materially and adversely affects Horizon’s rights under this
Agreement, in either case, without prior written consent of Horizon, such
consent not to be unreasonably conditioned, withheld or delayed.

14.2 Governing Law, Jurisdiction, Venue and Service.

14.2.1 Governing Law. This Agreement shall be governed by and construed in

 

 

*** Confidential Treatment Requested

17.



--------------------------------------------------------------------------------

accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.

14.2.2 Jurisdiction. Subject to Section 14.3 and 14.13, the Parties hereby
irrevocably and unconditionally consent to the exclusive jurisdiction of the
courts of the State of New York and the United States District Court for the
Southern District of New York for any action, suit or proceeding (other than
appeals therefrom) arising out of or relating to this Agreement, and agree not
to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.

14.2.3 Venue. Subject to Section 14.3 and 14.13, the Parties further hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement in the courts of the State of New York or in the
United States District Court for the Southern District of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

14.2.4 Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 14.4
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any court.

14.3 Dispute Resolution.

14.3.1 Except as provided in Section 14.13, if a dispute arises between the
Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”), then either Party
shall have the right to refer such Dispute to the Senior Officers for attempted
resolution by good faith negotiations during a period of 10 Business Days. Any
final decision mutually agreed to by the Senior Officers in writing shall be
conclusive and binding on the Parties.

14.3.2 If such Senior Officers are unable to resolve any such Dispute within
such 10-Business Day period, either Party shall be free to institute binding
arbitration in accordance with this Section 14.3.2 upon written notice to the
other Party (an “Arbitration Notice”) and seek such remedies as may be
available. Upon receipt of an Arbitration Notice by a Party, the applicable
Dispute shall be resolved by final and binding arbitration before a panel of
three (3) experts with relevant industry experience (the “Arbitrators”). Each of
Horizon and AstraZeneca shall promptly select one Arbitrator, which selections
shall in no event be made later than thirty (30) days after the notice of
initiation of arbitration. The third Arbitrator shall be chosen promptly by
mutual agreement of the Arbitrator chosen by Horizon and the Arbitrator chosen
by AstraZeneca, but in no event later than thirty (30) days after the date that
the last of such Arbitrators was appointed. The Arbitrators shall determine what
discovery will be permitted, consistent with the goal of reasonably controlling
the cost and time that the Parties must expend for discovery; provided that the
Arbitrators shall permit such discovery as they deem necessary

 

18.



--------------------------------------------------------------------------------

to permit an equitable resolution of the Dispute. The arbitration shall be
administered by the American Arbitration Association (“AAA”) (or its successor
entity) in accordance with the then current Commercial Rules of the American
Arbitration Association including the Procedures for Large, Complex Commercial
Disputes (including the Optional Rules for Emergency Measures of Protection),
except as modified in this Agreement. The arbitration shall be held in New York,
New York, USA, and the Parties shall use reasonable efforts to expedite the
arbitration if requested by either Party. The Arbitrators shall, within fifteen
(15) days after the conclusion of the arbitration hearing, issue a written award
and statement of decision describing the essential findings and conclusions on
which the award is based, including the calculation of any damages awarded. The
decision or award rendered by the Arbitrators shall be final and non-appealable,
and judgment may be entered upon it in accordance with applicable Law in the
State of New York or any other court of competent jurisdiction. The Arbitrators
shall be authorized to award compensatory damages, but shall not be authorized
to reform, modify or materially change this Agreement or any other agreements
contemplated hereunder.

14.3.3 Each Party shall bear its own counsel fees, costs, and disbursements
arising out of the dispute resolution procedures described in this Section 14.3,
and shall pay an equal share of the fees and costs of the Arbitrators and all
other general fees related to any arbitration described in Section 14.3.3;
provided, however, the Arbitrators shall be authorized to determine whether a
Party is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for its reasonable counsel fees, costs and disbursements
(including expert witness fees and expenses, photocopy charges, or travel
expenses) and/or the fees and costs of the Arbitrators. Unless the Parties
otherwise agree in writing, during the period of time that any arbitration
proceeding described in Section 14.3.3 is pending under this Agreement, the
Parties shall continue to comply with all terms and provisions of this
Agreement. All arbitration proceedings and decisions of the Arbitrator under
this 14.3 shall be deemed Confidential Information of both Parties under
Section 10. For clarity, nothing contained in this Agreement shall deny either
Party the right to seek injunctive or other equitable relief from a court of
competent jurisdiction in the context of a bona fide emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing arbitration proceeding.

14.4 Notice Requirements. Any notice, request, demand, waiver, consent, approval
or other communication permitted or required under this Agreement (each, a
“Notice”) shall be in writing, shall refer specifically to this Agreement and
shall be deemed given only if delivered by hand or sent by facsimile
transmission (with transmission confirmed) or by internationally recognized
overnight delivery service that maintains records of delivery, addressed to the
Parties at their respective addresses specified in this Section 14.4 or to such
other address as the Party to whom notice is to be given may have provided to
the other Party at least five (5) days’ prior to such address taking effect in
accordance with this Section 14.4. Such Notice shall be deemed to have been
given as of the date delivered by hand or internationally recognized overnight
delivery service or confirmed that it was received by facsimile (with receipt
confirmed by telephone or email). Any Notice delivered by facsimile shall be
confirmed by a hard copy delivered as soon as practicable thereafter.

 

19.



--------------------------------------------------------------------------------

If to AstraZeneca, to:

AstraZeneca LP

1800 Concord Pike

Wilmington, Delaware 19803

USA

Attention: General Counsel

Facsimile: (302) 886-1578

With a copy (which shall not constitute notice) to:

and to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

Facsimile: (202) 662-6291

Attention: John Hurvitz

        Michael J. Riella

If to Horizon, to:

Horizon Pharma USA, Inc.

520 Lake Cook Road, Suite 520

Deerfield, Illinois 60015

USA

Attention: Chief Executive Officer

Facsimile: 847-572-1372

With a copy (which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

USA

Attention: L. Kay Chandler, Esq.

Facsimile: 858-550-6420

14.5 Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement if such
failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts, or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person), acts of God or
acts, omissions or delays in acting by any

 

20.



--------------------------------------------------------------------------------

Governmental Authority (except to the extent such delay results from the breach
by the non-performing Party or any of its Affiliates of any term or condition of
this Agreement) (each, a “Force Majeure Event”). The non-performing Party shall
notify the other Party of such Force Majeure Event within thirty (30) days after
such occurrence by giving written notice to the other Party stating the nature
of the Force Majeure Event, its anticipated duration, and any action being taken
to avoid or minimize its effect. The suspension of performance shall be of no
greater scope and no longer duration than is necessary and the non-performing
Party shall use commercially reasonable efforts to remedy its inability to
perform.

14.6 No Benefit to Third Parties. The covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of Horizon Indemnitees and
AstraZeneca Indemnitees under Article 12, they shall not be construed as
conferring any rights on any other Persons.

14.7 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.

14.8 Assignment. Except as expressly set forth in this Agreement, neither Party
shall have the right or the power to assign, in whole or in part, any of its
rights, or delegate the performance of any of its obligations, under this
Agreement without the prior written authorization of the other Party, which
authorization shall not be unreasonably withheld, conditioned or delayed, and
any assignment or delegation of this Agreement or any of such rights or
obligations without such authorization shall be void and of no effect; provided,
however, that either Party may assign the Agreement, in whole or in part, to an
Affiliate without the prior written authorization of the other Party; and
provided, further, that either Party shall have the right to assign this
Agreement, in whole or in part, in connection with a merger or other acquisition
of the capital stock or all or substantially all of its assets, without the
prior written authorization of the other Party. Any permitted assignment or
delegation hereunder by a Party shall not relieve such Party of any of its
obligations under this Agreement (whether by operation of law or otherwise),
unless, with respect an assignment to a Third Party, such assignee agrees in
writing to assume such Party’s obligations under this Agreement, in which case
such Party shall be relieved of its obligations hereunder from and after the
effective date of such assignment and assumption. Subject to the foregoing, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns.

14.9 Use of Affiliates. Either Party shall have the right to exercise its rights
and perform its obligations under this Agreement either itself or through any of
its Affiliates without authorization of the other Party. For clarity,
AstraZeneca is permitted to perform its obligations hereunder using any
Pass-Through Supply Vendor.

 

21.



--------------------------------------------------------------------------------

14.10 Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.

14.11 Independent Contractors. In the exercise of their respective rights, and
the performance of their respective obligations, under this Agreement, the
Parties are, and shall remain, independent contractors. Nothing in this
Agreement shall be construed to constitute the Parties as partners, joint
venturers, or participants in a joint enterprise or undertaking, or to
constitute either of the Parties as the agent of the other Party for any purpose
whatsoever. Neither Party shall bind, or attempt to bind, the other Party hereto
to any contract or the performance of any other obligation, or represent to any
Third Party that it is authorized to enter into any contract or binding
obligation on behalf of the other Party hereto.

14.12 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

14.13 Equitable Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States or
any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity. Each Party hereby waives (a) any
requirement that the other Party post a bond or other security as a condition
for obtaining any such relief, and (b) any defenses in any action for specific
performance, including the defense that a remedy at law would be adequate.

14.14 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

14.15 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed original counterpart of this Agreement.

14.16 Entire Agreement. This Agreement, together with the Schedules and Exhibits

 

22.



--------------------------------------------------------------------------------

expressly contemplated hereby and attached hereto, the Ancillary Agreements, the
Confidentiality Agreement and the other agreements, certificates and documents
delivered in connection herewith or therewith or otherwise in connection with
the transactions contemplated hereby and thereby, contain the entire agreement
between the Parties with respect to the transactions contemplated hereby or
thereby and supersede all prior agreements, understandings, promises and
representations, whether written or oral, between the Parties with respect to
the subject matter hereof and thereof. In the event of any inconsistency between
any such Schedules and Exhibits and this Agreement, the terms of this Agreement
shall govern.

14.17 Construction. Except where the context otherwise requires, wherever used,
the singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or). The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein does not limit the generality of any description
preceding such term. The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction shall
be applied against either Party. Unless otherwise specified or where the context
otherwise requires, (a) references in this Agreement to any Article, Section,
Schedule or Exhibit are references to such Article, Section, Schedule or Exhibit
of this Agreement; (b) references in any Section to any clause are references to
such clause of such Section; (c) “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(d) references to a Person are also to its permitted successors and assigns;
(e) references to a Law include any amendment or modification to such Law and
any rules or regulations issued thereunder, in each case, as in effect at the
relevant time of reference thereto; (f) references to any agreement, instrument
or other document in this Agreement refer to such agreement, instrument or other
document as originally executed or, if subsequently amended, replaced or
supplemented from time to time, as so amended, replaced or supplemented and in
effect at the relevant time of reference thereto; and (g) references to monetary
amounts are denominated in United States Dollars.

[Remainder of page intentionally left blank. Signature page follows.]

 

23.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this SUPPLY AGREEMENT by their
respective authorized representatives as of the date first written above.

 

HORIZON PHARMA USA, INC.   ASTRAZENECA LP By:   /s/ Timothy P. Walbert   By:  
/s/ Steve Mohr Name:   Timothy P. Walbert   Name:   Steve Mohr Title:  
President and Chief Executive Officer   Title:  

Deputy General Counsel, North America and US General Counsel

SIGNATURE PAGE TO SUPPLY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.41

PACKAGING TECHNOLOGY

[...***...]

 

 

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

SCHEDULE 1.44

PASS-THROUGH SUPPLY AGREEMENTS

[...***...]

 

 

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

SCHEDULE 1.49

PRODUCT SPECIFICATIONS

(SEE ATTACHED)



--------------------------------------------------------------------------------

SCHEDULE 3.1.1

INITIAL FORECAST

 

Vimovo

   2014   

JAN

   FEB    MAR    APR    MAY    JUN    JUL    AUG    SEP    OCT    NOV    DEC

Order Forecast

                             

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]    [...***...]    [...***...]    [...***...]   
[...***...]    [...***...]

[...***...]

 

 

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

SCHEDULE 3.2.2

INITIAL PURCHASE ORDER

 

Vimovo

   2014    JAN    FEB    MAR    APR

Purchase Order

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]

[...***...]

   [...***...]    [...***...]    [...***...]    [...***...]

[...***...]

 

 

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

SCHEDULE 4.1

TRANSFER PRICES

Supplied Product:

 

SKU

   Cost per Tablet    Cost per SKU [...***...]    [...***...]    [...***...]
[...***...]    [...***...]    [...***...] [...***...]    [...***...]   
[...***...]

 

 

*** Confidential Treatment Requested

.



--------------------------------------------------------------------------------

SCHEDULE 9.2(A)

THIRD PARTY MANUFACTURERS

[...***...]

 

 

*** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

EXHIBIT A

PATHEON SIDE LETTER

(SEE ATTACHED)